DETAILED ACTION
Notice to Applicant
In the amendment dated 9/26/2022 only arguments were presented.
Claims 1, 2, and 4-18 are pending, and are examined herein. This is a Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
The arguments submitted 9/26/2022 have been considered but are not persuasive. Applicant argues that Zimmermann refers to an embodiment with a spring contactor only as an alternative to a form-fitting holder (Remarks numbered pages 7-8). Paragraph 0016 of Zimmermann reads:
According to one development, the at least one battery can be mounted on both sides in the battery holders in a form-fitting manner. For example, the battery holders may be produced from a plastic. A form-fitting connection avoids tolerances to the greatest possible extent. In principle, however, alternative embodiments are likewise provided. For example, the batteries may be coupled on one side or on two sides to the current collector via an electrically conductive spring without the battery having to be connected to the current collector in another manner, for example using a welded connection, as is conventionally customary. On the other hand, such a spring automatically compensates for tolerances. The at least one battery may be fastened to the battery holder using a thermally conductive adhesive, for example. In principle, however, mechanical holders and/or plug-in click and/or snap mechanisms or the like are likewise provided for the purpose of fastening the at least one battery.

Applicant argues that the combination of form-fitting holders and a spring contact is therefore not taught in Zimmermann, because in Applicant’s interpretation of this paragraph a spring contactor is only provided without form-fitting holders. This is far from the only, or the broadest, interpretation of the paragraph, however. The Office takes Zimmermann to be teaching that in a preferred embodiment the battery holders are produced from a form-fitting plastic that consequently allows for a “form-fitting connection” in the form of a “welded connection” to a stiff bus bar because tolerances are minimized and a precise weld can be achieved. As alternatives to both the welded stiff bus bar a spring contact may be used. As alternatives to the form-fitted holders, holders with adhesive, plug-in click, or snap mechanisms may also be used. Zimmermann renders obvious the claimed “position[ing] at least one of the at least two cells in the axial direction by means of a form fit” in at least two ways:
First, it would have been obvious to use a form-fitted plastic with a spring contact as a substitutable equivalent for the stiff bus bar to maximize the ease of fit and avoid any problems with tolerance where ease of assembly was most valued.
Zimmermann cannot be said to directly teach away from the combination, even if it is not explicit about contemplating an embodiment with both features. While a prior art reference that “teaches away” from the claimed invention is a significant factor to be considered in determining obviousness, “[a] known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). For a reference to teach away, it must explicitly criticize, discredit, or otherwise discourage the solution claimed. Likewise, the mere disclosure of more than one alternative does not constitute a teaching away from any of the other alternatives. See MPEP § 2145, D. Likewise, simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
Second, an adhesive that fills in the gap between the holders and cells, or clicking mechanisms, or snap mechanisms also appear to read on the broadest reasonable interpretation of a broadly claimed “retaining element” that “positions by means of a form fit,” since snap and click mechanisms fit by means of their form, and are often referred to as synonymous or as substitutable equivalents of “form-fits”
See, as evidence of this terminological understanding in the art, US 2020/0106076 (abstract, paragraph 0007, 0029, etc.) which refers to a “snap-fit arrangement in a form-fitting manner,” and US 2020/0220123 (para 0031) which discloses that a “cell holder element and the assembly body […] are configured for connecting to one another in an, in particular direct, form-fitting manner, in particular for snap-fitting” (para 0031). 
	Taken as a whole, in view of the overall skill and terminological understanding prevalent in the art, Zimmermann discloses that a spring contactor was a substitutable equivalent for a stiffer bus bar, and would have been obvious to a practitioner as a means of improving fit, and that form-fitting holders of plastic were also obvious as ways to hold cells in position, and that therefore the combination of a spring contact with a form-fitted plastic, snap-fit, or click-mechanism plastic holder was likewise obvious as a way to position the cells, prevent them from moving during transit, and improve tolerances while providing a no-fuss contactor that did not need welding. 
	Applicant argues that the prior art does not teach “the end faces are arranged opposite one another in the axial direction and at least one pole region is provided on one end face” in combination with the limitation that “at least two cells are arranged at the at least one connecting plate” (Remarks at p. no. 8). Zimmermann, however, teaches end faces arranged opposite one another in the axial direction with pole faces at either end and all the cells arranged at the connecting plates 12. Applicant argues that Zimmermann “is directed to solving cooling problems of battery modules” and therefore has “a cooling plate facing each end face of the batteries.” But it is not clear what bearing that has on the claims as mapped to the prior art, or how Applicant has arrived at the conclusion that the two limitations are not met. Applicant argues that Zimmermann “will include merely the single row of batteries (1) with reduced tolerances compared to the claimed arrangement of cells because the batteries (1) of Zimmermann are confined with a cooling plate” (Remarks at p. no. 8). This does not seem to have anything to do with the foregoing limitations concerning end-face poles with two cells arranged at the connecting plate. The Office finds that Zimmermann does, in fact, teach the two limitations in combination.
	The argument that there is no rationale to substitute a spring contactor for a stiff bus bar because form-fitted holders also improve tolerance is not persuasive.  Spring contactors are disclosed in Zimmermann as alternative contactors that improve tolerance and are known as substitutable equivalents with well-known tradeoffs compared to welded bus bars. It simply does not follow logically that because one feature improving tolerance has been provided that one would not be led to provide another feature that improves tolerance, particularly when that second feature (the spring contactors) were general equivalents that offer other advantages for assembly, such as not requiring a weld on the battery poles. Frias is merely cited as evidence that springs were selected on the basis of spring constants. 
	Finally, Applicant argues that there is no rationale for combining Kilhenny with Zimmermann because Zimmermann teaches a cooling plate, and so there is no need to use the laminate of Kilhenny to improve heat conductance. This does not logically follow, however, and improving the heat transfer of the contact plate 12 in Zimmermann would only improve the overall cooling achieved by the cooling plate 2 by improving the heat transfer between the battery cells and the cooling ducts that is mediated by the contact plate 12. Citation to Ex parte Rinkevich, Ex parte Ohmura et al., and Ex Parte Metz along with arguments (Remarks p. no. 11) that providing more/better cooling would not be obvious because Zimmermann already includes a cooling plate is not persuasive, because the problem solved by the use of the laminated plate from Kilhenny is not “cooling” generally defined, but the heat transfer rate of the conductive plate itself. It would have been obvious to improve the heat transfer rate of the conductive plate 12 in order to enhance the cooling plate 2 disclosed in Zimmermann. Heat transfer properties are well-understood, and improving them provides obvious benefits that may or may not be offset by increasing cost, complexity, or other disadvantages. Here, wherein a laminated conductive plate was known in the art electrical connection arts, it would have been obvious to use such a plate in order to improve heat conductance between the cells and the cooling ducts. 

Claim Rejections - 35 USC § 103
Claims 1, 4-9, 11, 14, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann (US 2019/0252744 to Zimmermann et al.) in view of Frias (US 2015/0104689 to Frias et al.).
	Regarding Claim 1, Zimmermann teaches:
an arrangement 10 for cells for storing electrical energy comprising at least two cells 1 (Fig. 2)
wherein the at least two cells have an axial direction with circumferential end face regions having poles/terminals (Fig. 2)
at least one connecting plate 12 (para 0040, Fig. 2)
wherein the at least two cells are arranged at the at least one connecting plate (Fig. 2)
wherein contact elements in the form of springs can be provided between the at least one connecting plate and the pole regions—although Fig. 2 does not depict such contact springs, para 0016 makes clear that conductive springs can be used as mediating connectors as was conventional in the art
	Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
wherein conventional springs are “designed” for bearing against respective pole regions to provide firm electrical contact, and necessarily have a “predetermined,” in the sense that its determined beforehand, spring constant that is dependent on the difference between the relaxed length and a suitable compression length

    PNG
    media_image1.png
    909
    836
    media_image1.png
    Greyscale

wherein it would have been obvious to use springs that do not mechanically overload the cell, as was conventional in the art
wherein at least one retaining element 3 is provided adjacent to the at least one of the at least two cells in the axial direction by means of a form fit (Fig. 2, para 0038)
	Engineers do not knowingly use spring constants that threaten to exceed the mechanical limits of the cell, and use of springs that provide a suitable force somewhere between destructive force and no force (and therefore no contact) was obvious within the high ordinary skill in the art. Spring connectors have been used in the battery arts for decades. Frias, for example, from the same field of invention, regarding a modular battery system, teaches a spring connector for a bus bar plate with a predetermined spring constant (Fig. 1A, paras 0084-0088). 
	Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in the spring constant involve only routine skill in the art, absence a showing of criticality. MPEP 2144.05 II. The claims as written are exceedingly general, referring only to a spring constant somewhere between two extreme ends that would both vitiate the intended function of providing electrical contact. Absent some more particularly claimed spring constant force with demonstrable unexpected results in comparison to another (conventional) range, claiming a “predetermined” spring constant that depends on the most general conditions of its effective use is found to be obvious.
	Regarding Claim 4, Zimmermann teaches:
wherein at least one retaining element positions the cells in the axial direction via contact on an edge region at the transition between the circumferential region and the respective end face (Fig. 2)
	Regarding Claims 5 and 6, Zimmermann teaches:
wherein force-locking means such as a conductive adhesive can be provided in the battery receptacle spot 6 which hold at least one of the cells via a force-locking, wherein several conventional adhesives are “elastic” materials within the broadest reasonable interpretation of the claims (Fig. 1, para 0040)
	Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claim 7, Zimmermann teaches:
wherein at least two connecting plates and least one pressure element 4 are provided, the pressure element(s) holding the connecting plates at a predetermined distance (Fig. 2, etc.)
	Regarding Claim 8, Zimmermann teaches:
embodiments in which several cells can be arranged in the axial direction between connecting plates held at a predetermined distance (Fig. 5, para 0043)
	Regarding Claim 9, Zimmermann teaches:
holding elements for holding the cells in a direction perpendicular to the axial direction in one piece with the retaining elements (Fig. 2)
	Regarding Claim 11, Zimmermann teaches:
a spring generally, such as springs conventionally known in the art, such that selecting a spring of a shape with “a plurality of contact areas” would have been obvious 
	Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claim 14, Zimmermann teaches:
a method for making an arrangement 10 for cells for storing electrical energy comprising at least two cells 1 (Fig. 2)
wherein the at least two cells have an axial direction with circumferential end face regions having poles/terminals (Fig. 2)
at least one connecting plate 12 (para 0040, Fig. 2)
wherein the at least two cells are arranged at the at least one connecting plate (Fig. 2)
wherein contact elements in the form of springs can be provided between the at least one connecting plate and the pole regions—although Fig. 2 does not depict such contact springs, para 0016 makes clear that conductive springs can be used as mediating connectors as was conventional in the art
wherein conventional springs are “designed” for bearing against respective pole regions to provide firm electrical contact, and necessarily have a “predetermined,” in the sense that its determined beforehand, spring constant that is dependent on the difference between the relaxed length and a suitable compression length
wherein it would have been obvious to use springs that do not mechanically overload the cell, as was conventional in the art
wherein at least one retaining element 3 is provided adjacent to the at least one of the at least two cells in the axial direction by means of a form fit (Fig. 2, para 0038)
	Engineers do not knowingly use spring constants that threaten to exceed the mechanical limits of the cell, and use of springs that provide a suitable force somewhere between destructive force and no force (and therefore no contact) was obvious within the high ordinary skill in the art. Spring connectors have been used in the battery arts for decades. Frias, for example, from the same field of invention, regarding a modular battery system, teaches a spring connector for a bus bar plate with a predetermined spring constant (Fig. 1A, paras 0084-0088). 
	Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in the spring constant involve only routine skill in the art, absence a showing of criticality. MPEP 2144.05 II. The claims as written are exceedingly general, referring only to a spring constant somewhere between two extreme ends that would both vitiate the intended function of providing electrical contact. Absent some more particularly claimed spring constant force with demonstrable unexpected results in comparison to another (conventional) range, claiming a “predetermined” spring constant that depends on the most general conditions of its effective use is found to be obvious.
	Regarding Claim 15, Zimmermann teaches:
a method for making an arrangement 10 for cells for storing electrical energy comprising at least two cells 1 (Fig. 2)
wherein the at least two cells have an axial direction with circumferential end face regions having poles/terminals (Fig. 2)
at least one connecting plate 12 (para 0040, Fig. 2)
wherein the at least two cells are arranged at the at least one connecting plate (Fig. 2)
wherein contact elements in the form of springs can be provided between the at least one connecting plate and the pole regions—although Fig. 2 does not depict such contact springs, para 0016 makes clear that conductive springs can be used as mediating connectors as was conventional in the art
wherein conventional springs are “designed” for bearing against respective pole regions to provide firm electrical contact, and necessarily have a “predetermined,” in the sense that its determined beforehand, spring constant that is dependent on the difference between the relaxed length and a suitable compression length
wherein it would have been obvious to use springs that do not mechanically overload the cell, as was conventional in the art
wherein at least one retaining element 3 is provided adjacent to the at least one of the at least two cells in the axial direction by means of a form fit (Fig. 2, para 0038)
	Engineers do not knowingly use spring constants that threaten to exceed the mechanical limits of the cell, and use of springs that provide a suitable force somewhere between destructive force and no force (and therefore no contact) was obvious within the high ordinary skill in the art. Spring connectors have been used in the battery arts for decades. Frias, for example, from the same field of invention, regarding a modular battery system, teaches a spring connector for a bus bar plate with a predetermined spring constant (Fig. 1A, paras 0084-0088). 
	Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in the spring constant involve only routine skill in the art, absence a showing of criticality. MPEP 2144.05 II. The claims as written are exceedingly general, referring only to a spring constant somewhere between two extreme ends that would both vitiate the intended function of providing electrical contact. Absent some more particularly claimed spring constant force with demonstrable unexpected results in comparison to another (conventional) range, claiming a “predetermined” spring constant that depends on the most general conditions of its effective use is found to be obvious.
	Regarding Claim 18, Zimmermann teaches:
a spring contact element arranged between the connecting plate and the pole regions of the batteries, necessarily having a predetermined spring constant (Fig. 2, para 0016)
	
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann (US 2019/0252744 to Zimmermann et al.) in view of Frias (US 2015/0104689 to Frias et al.), in further view of Kilhenny (US 2016/0014878 to Kilhenny).
	Regarding Claim 2, Zimmermann does not explicitly teach:
a laminate composite material for the connecting plate with at least one metal core and at least one conductive layer
	Kilhenny, however, from the same field of invention, regarding conductive connectors, teaches a laminated connector with a metal core and an electrically conductive layer with improved thermal conduction (abstract, Figs.). It would have been obvious to one of ordinary skill in the art to use a conductive laminate, like that disclosed in Kilhenny as the conductive connector in Zimmermann with the motivation to better manage thermal conduction. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

Claims 10, 12, 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann (US 2019/0252744 to Zimmermann et al.) in view of Frias (US 2015/0104689 to Frias et al.), in further view of Nelson (US Patent No. 9,269,943 to Nelson et al.) or Hasenauer (US Patent No. 4,581,306 to Hasenauer et al).
	Regarding Claims 10, 12, 13, 16 and 17, Zimmermann does not explicitly teach:
a copper alloy such as copper beryllium
a contact element with a contact coating such as a precious metal contact coating
	Nelson, however, teaches that spring contacts are commonly made of beryllium copper alloy (column 6 line 44). Hasenauer, also from the same field of invention, teaches that electrical contacts are commonly made of precious metals like gold or silver (column 3 line 37). It was known in the art to provide coatings for connectors such as brass- or nickel-plating on steel connectors (see previously cited Heiji) and that providing coatings with a substantially different standard potential could lead to detrimental corrosion. Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). It would have been obvious to one of ordinary skill in the art to make the contact elements out of conventional materials already known in the art for any of the disclosed rationales provided in the prior art, absent some showing of unexpected results in the combination.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723